Citation Nr: 1014334	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a loss of 
coordination and balance manifested by an unsteady gait 
secondary to head trauma.

2.  Entitlement to service connection for cervical 
degenerative joint disease with upper extremity 
radiculopathy.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and G. Stone


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims sought.

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Waco RO.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  A loss of coordination and balance manifested by an 
unsteady gait secondary to head trauma is not etiologically 
related to service.

2.  Cervical degenerative joint disease with upper extremity 
radiculopathy is not etiologically related to service.

3.  Entitlement to service connection for a low back disorder 
is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A loss of coordination and balance manifested by an 
unsteady gait secondary to head trauma was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  Cervical degenerative joint disease with upper extremity 
radiculopathy was not incurred in or aggravated during 
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  A low back disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in pre-rating 
correspondence dated in August 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  Included in this correspondence was information of 
how disability evaluations and effective dates are assigned.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, to include providing VA 
examinations.  The Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
by presenting pertinent evidence.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of this 
appeal.  See 38 C.F.R. § 3.159(c).


Factual Background

The Veteran claims that in June 1971, he sustained a head 
injury during an altercation with other service members.  
Specifically, it is alleged the Veteran and a friend had been 
"partying" off base when they stopped at a gas station to 
use the restroom.  During this time, the Veteran and his 
friend encountered five or six servicemen who had also been 
drinking.  Words were exchanged, and a fight ensued.  The 
Veteran grabbed two of the men and rolled down a hill 
adjacent to the gas station property.  At the bottom of the 
hill, he allegedly was struck on the head multiple times with 
a blunt, metal object.  See December 1996 RO hearing 
transcript, p. 3; January 2010 Travel Board hearing 
transcript, p. 4-8.

The Veteran stated that he briefly lost consciousness during 
the fight.  After he awoke, he and his friend returned to 
base, where the Veteran presented to the dispensary for 
treatment of his injuries.  The Veteran claimed that after 
his injury he suffered from head swelling, pain, and 
dizziness.  See January 2010 Travel Board hearing transcript, 
p. 9.  He reported that he returned to see a physician for a 
follow-up appointment on two occasions before he separated 
from the military.  Id.  

The Veteran's service treatment records show that on June 20, 
1971, he presented to the emergency clinic at 0400 hours 
complaining of a painful nose.  He reported falling down some 
stairs approximately at 0330 hours.  The Veteran was worried 
that his nose was fractured.  A physical examination showed 
that the Veteran was not in distress.  He had slight redness 
on the proximal bridge of the nose.  He had no nasal 
stuffiness.  X-rays were not readable for the nasal septum.  
The Veteran was instructed to apply ice to his nasal area and 
to return in the morning to see a nurse or nurse 
practitioner. 

At 2050 hours on the same day, the Veteran returned to the 
emergency clinic complaining of pressure on the right side of 
his head.  The medic noted that the Veteran had fallen down 
stairs.  The Veteran denied headaches, dizziness, weakness, 
and numbness.  Deep tendon reflexes were normal.  Extraocular 
movement was normal, and his pupils were equally reactive to 
light and accommodation.  Skull x-ray studies revealed normal 
findings.

On July 1, 1971, the Veteran presented to the emergency 
clinic of the dispensary complaining of lower left side back 
pain that had persisted for a week.  The medic noted that the 
Veteran had fallen down stairs on June 20, 1971.  A physical 
examination was normal.

At the Veteran's separation examination on July 12, 1971, the 
Veteran's spine, neurologic system, head, face, neck, scalp, 
and nose were found to be normal.  The Veteran reported no 
interval or significant medical history.  On a report of 
medical history, the Veteran noted that he was in "good" 
health.  He denied a history of head injury, frequent or 
severe headache, dizziness or fainting spells, ear, nose, or 
throat trouble, recurrent back pain, loss of memory or 
amnesia, and periods of unconsciousness.  A note by the 
physician stated that the Veteran specifically denied 
disturbances of consciousness and any other significant 
medical history when directly asked by the physician.

In June 1989, the Veteran was playing in a softball game, 
when he tripped running around the bases, landing on his 
shoulder and neck.  See June 1989 VA medical certificate.  He 
thought he had dislocated his left shoulder, but x-rays were 
negative.  Id.  Since that time, the Veteran reportedly 
experienced chronic neck pain and intermittent right arm 
pain.  See December 2003 report by Dr. J. Marlin.  

In December 1991, the Veteran was seen for a private 
audiology examination.  He denied acute or recurring 
dizziness.

At a December 1996 hearing at the Waco RO, the Veteran 
testified that after his in-service head injury, the Veteran 
"experienced a great deal of soreness on [his] head and . . 
. dizziness the night after it happened."  He also noted 
that the reason he went to the dispensary was because he 
wanted to be examined by a physician since he had just been 
struck in the head multiple times with a metal object.  At 
the hearing the Veteran claimed that this injury caused his 
hearing loss.  He did not claim any loss of balance, 
coordination, or spinal pain.

At a VA examination in August 1996, the Veteran denied any 
head trauma or vertigo.  See August 1996 VA audiological 
examination.

In October 2000, x-rays were taken of the Veteran's cervical 
spine.  There was slight degenerative joint disease at C5-6 
and C6-7.

A December 2002 magnetic resonance imaging examination (MRI) 
of the cervical spine revealed a left lateral disc herniation 
associated with marked mass effect on the left C5-6 neural 
foramen.  A mild annular bulge without evidence of an 
asymmetric disc protrusion, high-grade canal or foraminal 
stenosis was found at C3-4.  Mild disc space narrowing 
without evidence of asymmetric disc protrusion or high-grade 
canal or foraminal stenosis was found at C6-7.  C7-T1 was 
within normal limits.  

In March 2005, the Veteran submitted a letter acknowledging 
that he had denied a history of head trauma at his August 
1996 VA examination.  He stated that he "now remember[ed] a 
severe blow to the head" that he received when he was in the 
military.  

In June 2005, the Veteran complained of worsening balance 
problems, stating that it had been "bad" since a head 
injury in the military and had increased in severity over 
time.

A July 2005 otorhinolaryngology consult report noted that the 
Veteran presented with complaints of the inability to walk in 
a straight line over the prior 15 years.

In September 2005, the Veteran was seen by a Jose A. Matus, 
M.D., a private neurologist.  He reported experiencing 
dizziness, especially in the morning; a spinning sensation; 
and loss of balance.  He told the neurologist that he was 
assaulted with a pipe and sustained "severe head trauma" in 
the military, which caused him to lose consciousness.  He 
reported receiving "several blows to the head" during the 
assault.  The Veteran also noted that in 1990, he fell on his 
shoulder and neck while playing softball.  Since then his 
symptoms reportedly had persisted and progressed and was 
having more unsteadiness, especially while walking.  
Cerebellar examination showed decreased diadochokinesia 
involving the left upper limb.  There was also mild ataxia 
involving the left lower limb to heel-to-shin test.  The 
Veteran was diagnosed with head trauma with an unsteady gait 
and balance, abnormal finger-nose test, and decreased 
diadochokinesia involving the left upper extremity with mild 
abnormal heel-to-shin testing involving the left lower 
extremity possibly secondary to residual effect from blunt 
trauma to the head versus a cerebellar stroke.  The 
neurologist ordered an MRI and magnetic resonance angiography 
examination of the brain because of the Veteran's history of 
"blunt head trauma."  He noted that the Veteran's objective 
findings could represent either a sequelae from blunt trauma 
to the head or could be a new onset for possibility of 
cerebellar strokes.  Dr. Matus opined that "there [wa]s a 
possibility that the unsteady gait also could be related to 
the trauma [the Veteran] sustained back in the 1970's."  

An October 2005 MRI of the brain and brain stem with and 
without contrast revealed a normal magnetic resonance imaging 
of the brain with and without contrast.

In November 2005, the Veteran underwent an MRI of the 
cervical spine without contrast which revealed severe chronic 
degenerative disc disease at C5-6 with chronic spur formation 
and narrowing of neural foramina bilaterally.  Lesser 
spurring and foraminal narrowing were found at the C6-7 and 
C7-T1 levels.

At a routine scheduled visit with VA in February 2006, the 
Veteran reported that his problem with walking a straight 
line had existed for 15 years.

In a May 2006 letter in support of the Veteran's claim, Dr. 
Matus repeated the findings from his September 2005 
examination.  At that time, the Veteran persisted with some 
dizziness and unsteadiness while walking.  All symptoms were 
associated with some cerebellar dysfunction.  The findings on 
examination suggested that the Veteran's symptoms were "most 
likely related to the multiple blows to the head the patient 
sustained when he was assaulted back in 1970 because the 
symptoms started a few months after this injury . . . [and] 
have been persistent since then."  Dr. Matus opined that the 
symptoms were aggravated in 1990 after the patient fell while 
playing softball.  Dr. Matus also believed that "there [wa]s 
a possibility that the unsteady gait could also be related to 
the trauma sustained back in 1970."  At the time, there was 
no organic cause to explain the symptoms in the Veteran 
because he did not have any strokes or signs of strokes on 
MRI or physical examinations.  

At a March 2007 kinesiotherapy consult, the Veteran reported 
that he had been suffering from low back pain for the prior 
15 to 20 years.  He stated that he injured his back in 1971 
when he was assaulted and hit in the head with a pipe.

An addendum submitted by Dr. Matus in April 2007 noted that 
his findings in the May 2006 letter were based on a review of 
the Veteran's past medical record, including the military 
progress notes.

In an April 2007 letter J. E. Froelich, M.D., found that the 
appellant was totally disabled due to cerebellar dysfunction 
that was the result of a head injury sustained in the service 
in 1971.

The Veteran was afforded a spinal VA examination in May 2007.  
The examiner diagnosed cervical degenerative disc disease 
with neck pain, and lumbar degenerative joint disease with 
back pain.  The Veteran asserted that his neck pain began 
after his assault injury in 1971, but the examiner found that 
there was no documentation in the claims file of this.  The 
Veteran suffered further injury playing softball in 1989, and 
follow-up MRIs had shown progressive cervical spine 
difficulties.  The difficulty with the lumbar spine, again, 
was noted by the Veteran to be initially related to the head 
injury in 1971, although there was no claims file 
documentation of this.  The physician opined that it was less 
likely than not that the Veteran's cervical degenerative disc 
disease and low back pain were related to the Veteran's fall 
down the stairs in June of 1971, or to a 1969 in-service low 
back pain complaint.  No rationale was provided.

The Veteran was also afforded a neurological examination in 
May 2007.  The Veteran reported being hit on the left side of 
his head with a pipe in 1971, and being knocked unconscious.  
The Veteran reported headaches every two weeks, numbness and 
tingling at the back of his head, visual blurring, dizziness, 
and a loss of memory.  The Veteran was diagnosed with a 
history of head trauma in 1971 with associated concussion, 
and moderate post-traumatic cerebral and cerebellar 
dysfunction.  The examiner was requested to address whether 
the Veteran's loss of balance and unsteady gait and 
incoordination were due to his fall down stairs during 
service.  While the examiner answered "no," the examiner 
failed to explain his reasoning.

In May 2007, Dr. Froelich submitted a letter on the 
appellant's behalf.  He stated that it was "obvious" to him 
that the Veteran's disability was due to cerebellar 
dysfunction that was a result of a closed-head injury in 
1971.  He noted that it was his "considered medical opinion 
that [the Veteran] ha[d] severe, permanent and increasing 
multiple disabilities . . . [and] that these functional 
limitations [were] the direct result of the closed-head 
injury that this serviceman suffered from being attacked, 
beaten and permanently altered while enlisted in the 
[military]."  See May 2007 letter from Dr. J. E. Froelich 
(emphasis in the original). 

In July 2007, the Veteran had an MRI of the lumbar spine 
which showed mild central canal narrowing at L3-4, with 
moderate-to-severe bilateral neural foraminal narrowing 
secondary to a diffuse disc bulge.  The MRI also showed 
moderate bilateral neural foraminal narrowing at L4-5.

In August 2007, Dr. Matus submitted a letter on the Veteran's 
behalf.  He noted that he had been treating the Veteran since 
September 2005.  The Veteran's symptoms included 
forgetfulness, decreased concentration, unsteady gait, and 
occasional feeling of imbalance and dizziness.  He also had 
mild cognitive impairment with decreased cognition, 
concentration, and memory deficits, most likely not 
suggesting any type of dementia.  The Veteran asserted that 
he had developed symptoms of an unsteady gait as well as 
incoordination and decreased concentration a few months after 
the in-service injury.  Based on his past history, a physical 
examination, and the findings on neuropsychology testing, the 
neurologist found that there was a high possibility that the 
Veteran's symptoms were related to his trauma that he 
sustained back in 1970.  There was no evidence on MRI 
examination to suggest a stroke, infection, inflammation, 
multiple sclerosis, or any occupying lesion involving the 
central nervous system.  Neuropsychology testing did not 
reveal any evidence for Alzheimer's or viral dementia that 
could be seen on these patients.  Because of this, Dr. Matus 
believed that it was "highly suggestive" that the Veteran's 
symptoms were related to the trauma he sustained in the 
military.

In May 2008, VA requested a medical opinion from a physician 
regarding the Veteran's claim of entitlement to service 
connection for incoordination, loss of balance, and an 
unsteady gait.  The claims folder was co-reviewed by the 
physician and by the Chief of the Neurology Section at the 
Dallas VA Medical Center.  The physician noted that the 
Veteran's service treatment records indicated that he had 
reportedly fallen down some stairs and the appellant was 
concerned that his nose may be broken.  There were no 
complaints of neurological problems, and there were no 
neurological findings on the examination.  On a discharge 
physical, the Veteran stated that he was in good health, and 
he marked "no" as to history of a head injury.  There was 
no notation on the history or physical examination as to any 
neurological problems.  

The physician commented that the Veteran sustained a fall 
sometime around 1990 while playing softball, after which he 
began to experience neck pain and radiculopathy.  The first 
notation in the file regarding any findings of ataxia was in 
2005.  

The Chief of Neurology explained that there were only two 
mechanisms by which one could have ataxia as a late residual 
of a head injury.  One possibility was a cerebellar 
contusion, which should have onset acutely and have 
persistent symptoms.  There was, however, no evidence in the 
medical record that the Veteran had any acute onset of 
symptoms.  The other possibility was for post-traumatic 
multiple sclerosis/demyelinating disease; however, that 
usually begins within one to two years and is associated with 
MRI changes, particularly demyelinating plaque in the area of 
trauma, which was not noted in this case.  Thus, the examiner 
and the Chief of Neurology both opined that it was unlikely 
that the Veteran's symptoms of incoordination, loss of 
balance, and unsteady gait were related to his documented 
service-related injury.


Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.   Id. at 495-96.
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The Veteran has been diagnosed with a loss of coordination 
and balance manifested by an unsteady gait secondary to head 
trauma, cervical degenerative joint disease with upper 
extremity radiculopathy, and lumbar degenerative joint 
disease.  The Board finds that these qualify as current 
disabilities.

After reviewing the evidence of record, the Board finds that 
the preponderance of the most probative evidence weighs 
against the Veteran's argument that his disorders are related 
to service.  In adjudicating a claim, the Board must assess 
the competence and credibility of the veteran.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also 
has a duty to assess the credibility and weight given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Veteran is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also 
Buchanan, 451 F.3d at 1337 (The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence).

The Veteran's claim that he was beaten unconscious with a 
pipe during active duty and soon thereafter developed 
dizziness and imbalance issues is internally inconsistent 
with his other statements made prior to the date he filed a 
claim for VA compensation.  Notably, the Veteran denied a 
history of head injury, frequent or severe headache, 
dizziness or fainting spells, ear, nose, or throat trouble, 
recurrent back pain, loss of memory or amnesia, and periods 
of unconsciousness at his separation examination, i.e., at an 
examination conducted only 22 days after the date that his 
alleged injury occurred.  The Board finds it incredible that 
22 days after allegedly being beaten unconscious by a metal 
pipe, that the Veteran would fail to mention this alleged 
beating at his separation exam.  Even more incredible is that 
fact that the Veteran would specifically deny any periods of 
unconsciousness or history of head injury, even when directly 
asked by the examining physician whether he had suffered any 
disturbances of consciousness.  This strongly weighs against 
the Veteran's credibility.  The lack of any physical 
impairment at the Veteran's discharge examination also weighs 
heavily against the appellant's assertions.

Other inconsistencies of record are also of note.  The 
Veteran was seen at the dispensary for his injuries and told 
the examiner that he fell down the stairs.  The Veteran 
asserts that the examiner misunderstood him, yet at his 
hearing in December 1996, he specifically stated that the 
reason that he went to the dispensary was specifically 
because he wanted to be examined by a physician since he had 
just been struck in the head with a metal object.  Thus, the 
Board finds it hard to believe that the Veteran would not be 
completely clear in relating his medical history to the 
medical professional.  Notably, he was seen for two follow-up 
appointments where the physician remained under the 
impression that the Veteran had fallen down stairs; yet he 
never once mentioned any head injury from a pipe, periods of 
unconsciousness, or subsequent dizziness or imbalance.  At a 
neurological examination in May 2007, the Veteran reported 
being hit on the left side of his head with the pipe, 
however, the records in service indicate that the Veteran 
felt pressure on the right side of his head the night after 
falling down the stairs.

The Veteran has offered multiple explanations for his failure 
to report his actual injuries when he initially presented at 
the dispensary and his denial of any head trauma or loss of 
consciousness at separation.  He has stated that he did not 
trust the government or doctors.  See January 2010 Board 
hearing transcript, p. 12.  The medic on duty at the 
dispensary was tired and not paying attention.  See id. at p. 
3.  The medic on duty at the dispensary was a young airman 
and not competent.  See id. at p. 21-22.  The Veteran did not 
realize what the examiner wrote down until decades later.  
See id. at p. 8.  He failed to discuss the extent of his 
injuries because he was a young airman who did not want to 
cause problems.  See December 2006 notice of disagreement.  
The Veteran was embarrassed about the incident and did not 
want to discuss it.  See August 2007 RO hearing transcript, 
p. 3.  The Veteran was focused on being hit in the head and 
face, and not on telling the treating medic that he had been 
unconscious.  Id. at p. 4.  He was rushed through his 
separation examination because Vietnam was unwinding.  Id.  
His separation examination was a "quick in and out of an 
office . . . kind of rubber stamp deal."  Id.

Even if some of these statements are true, inconsistencies 
still remain.  Whether or not the Veteran was "rushed" 
through his separation examination, he was provided with a 
Report of Medical History which he personally completed.  He 
checked "yes" to having a history of the mumps, indicating 
that he was actively participating in the questionnaire.  He 
was directly asked by the separation examiner whether he had 
ever suffered a loss of consciousness, and the Veteran denied 
it.  Other evidence of note is that the medic at the 
dispensary noted that the Veteran presented with a painful 
nose.  He noted that the Veteran was "worried that [his] 
nose [was] fractured."  The entire examination only focused 
on the Veteran's nose.  A slight redness was noted on his 
proximal bridge, no nasal stuffiness was found, and x-rays 
were ordered of the nasal septum.  Ice or cold applications 
to the nose were ordered.  There was no mention of any other 
problem.  The Board finds it reasonable that the medic may 
have gotten the details of the events surrounding the 
Veteran's injury incorrect, but it is unreasonable to believe 
that the appellant reported that he had been struck multiple 
times on the head by a lead pipe when the entire examination 
only focused only on his nose.

The Board finds the Veteran's statements while seeking 
treatment prior to his claim for compensation to be more 
reliable than his statements made around the time he was 
filing for benefits.  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).  See also Rucker, 10 
Vet. App. at 73 (statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy).  
Therefore, the Board assigns more probative weight and 
credibility to statements made during in-service and early 
post-service treatment than to his current statements 
presented in support of his claims for monetary benefits 
presented years postservice.  The Board finds the Veteran's 
assertion that he was beaten by a pipe into a state of 
unconsciousness and suffered severe head trauma during 
service to be totally inconsistent with the records and 
lacking in credibility.

Loss of coordination and balance

Regarding the Veteran's claim of entitlement to service 
connection for a loss of coordination and balance manifested 
by an unsteady gait secondary to head trauma, the 
preponderance of evidence is against the claim.  The service 
treatment records indicate that the Veteran sustained an 
injury in service where he fell down some stairs, causing 
pain to his nose and a feeling of "pressure" on the right 
side of his head.  See June 1971 service treatment records.  
When the Veteran presented to the dispensary a week later for 
back pain, he did not complain of any other lingering 
symptoms.  As discussed in detail above, the Veteran 
specifically denied a head injury, dizziness, and loss of 
consciousness a few weeks later at his separation 
examination.

The record contains multiple conflicting opinions regarding 
this claim.  When the record contains conflicting opinions, 
the Board must weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11.  The Board is mindful that it 
cannot make its own independent medical determination, and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 31 
(1998).  The Board may favor the opinion of one competent 
medical expert over that of another, provided the reasons 
therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-
25 (1998).  Further, while the Board is not free to ignore 
the opinion of a treating physician, neither is it required 
to accord it substantial weight.  See generally Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have 
repeatedly declined to adopt a "treating physician rule," 
which would give preference, i.e., additional evidentiary 
weight, to this type of evidence.  See White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001).

The private physicians who submitted opinions in favor of the 
appellant's claim all based their opinions on two assertions 
by the Veteran: 1) that he was struck on the head multiple 
times with a metal object (such as a pipe) in service, 
causing him to lose consciousness and suffer severe head 
trauma; and 2) his symptoms of imbalance and dizziness have 
persisted since this incident.  Despite assertions by the 
private physicians that they reviewed the Veteran's medical 
history, their failure to discuss the blatant inconsistencies 
of record strongly demonstrates that their opinions were not 
based on evidence the record.  

Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not 
be discounted solely because the examiner did not review the 
claims file or on the rationale that the medical opinion was 
based on a history given by the veteran.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005).  Any medical opinion based upon 
an incredible history reported by the veteran, however, 
cannot be given any probative weight.  See, e.g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran"); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (noting that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described).

The most credible evidence of record preponderates against 
the Veteran's assertions upon which the physicians' opinions 
were based.  The first assertion was discussed above and 
found to be lacking in credibility.  As to the second 
assertion, the Board first notes that the Veteran's service 
treatment records are completely silent as to any residual 
neurological symptoms subsequent to his injury.  A 
neurological examination was negative after he fell down the 
stairs.

After separation, the Veteran's reports of symptomatology 
have been inconsistent.  On several occasions, beginning 
after the filing of his first claim for compensation in 1995, 
the Veteran stated that his imbalance and dizziness problems 
began soon after his in-service injury.  In December 1991, 
however, the Veteran was seen for a private audiology 
examination, i.e., at a time when he was not seeking monetary 
compensation, where he denied acute or recurring dizziness.  
See also VA examination in August 1996 (denying any history 
of head trauma or vertigo).  Even statements made to 
examiners within weeks of one another are inconsistent.  In 
June 2005, the Veteran told a VA physician that his imbalance 
problems had been "bad" since a head injury in the military 
and had increased in severity over time, yet one month later 
he reported that his imbalance problems had been happening 
for the last 15 years.  See July 2005 otorhinolaryngology 
consult report.  See also February 2006 VA medical report 
(stating imbalance problems had persisted for the last 15 
years).

Interestingly, when the Veteran filed a July 1995 claim of 
entitlement to service connection for a hearing loss, he did 
not include a claim of entitlement to service connection for 
a dizziness or imbalance issues, although he currently 
insists that he has been suffering from these symptoms 
problems since his in-service injuries.  Rather, it was not 
until after a post-service injury and persistent imbalance 
symptoms thereafter, that he filed his claim.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).

Thus, because every private opinion submitted on the 
Veteran's behalf relied on an inaccurate medical history, the 
Board finds that the private opinions of record are of no 
probative value.  

The Board assigns no probative weight to the May 2007 VA 
neurological opinion against the Veteran's claim because the 
physician provided no rationale.  The failure of the 
physician to provide a basis for his opinion affects the 
weight and credibility of the evidence.  Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  The examiner failed to 
explain why he believed that the Veteran's current symptoms 
were unrelated to his in-service fall.

The joint opinion provided by a VA physician and the Chief of 
Neurology in May 2008 is afforded strong probative weight by 
the Board.  The physicians based their opinion on a review of 
all the evidence and they provided a thorough rationale to 
support their opinion.

After consideration of the entire record, the Board finds 
that the preponderance of the evidence is against Veteran's 
claim of entitlement to service connection for a loss of 
coordination and balance manifested by an unsteady gait 
secondary to head trauma.  The Veteran's assertion of an in-
service assault is not credible, and the competent evidence 
of record that is based on accurate facts does not relate his 
current symptoms to his in-service fall down the stairs.  The 
Board also finds that the Veteran's assertions of continuity 
of symptomatology are extremely inconsistent and lacking in 
credibility.  More probative weight is afforded to statements 
made closer in time to his injury and prior to his claim for 
benefits.  Cartwright, 2 Vet. App. at 25.

Thus, the Veteran's claim is denied.

Cervical spine

The Veteran alleges that his coordination and balance 
problems contributed to his fall in 1989, which in turn 
caused his cervical spine problems.  See August 2007 RO 
hearing transcript, p. 5 (where Veteran states that he 
injured his cervical spine in 1990 after losing his balance); 
January 2010 Board hearing transcript, p. 25 (contending that 
his cervical injury happened as a result of imbalance).  A 
disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  As the Veteran is not currently service 
connected for a loss of coordination and balance manifested 
by an unsteady gait secondary to head trauma, he cannot be 
secondarily service connected for cervical spine degenerative 
disc disease.

The Veteran also is not entitled to service connection on a 
direct basis for cervical spine degenerative disc disease.  
His service treatment records are silent for any treatment or 
complaints of neck pain.  The Veteran's post-service records 
are also silent as to cervical issues until after the 
Veteran's fall in 1989.  Indeed, during a December 2003 
examination with Jerry Martin, M.D., the appellant reported 
that his cervical pain dated from a fall in 1991.  

As the most probative evidence of record clearly indicates 
that the Veteran did not incur any cervical disability in 
service, and the appellant does not allege that he did, the 
claim of entitlement to service connection for cervical 
degenerative disc disease is denied.

Lumbar spine

The Veteran asserts that he originally injured his low back 
during an alleged in-service assault.  

His service treatment records reveal treatment in January 
1969 for a four day history of low back pain.  Physical 
examination led to a diagnosis of low back pain.

The service treatment records confirm that he complained of 
low back pain a week after falling down the stairs in July 
1971.  At separation, however, the Veteran denied any 
"recurrent back pain," stating that he was in good health.  
A physical examination did not reveal any back problems.  The 
Board notes that the service treatment records also contain 
an isolated complaint of low back pain in January 1969, but 
the Veteran does not allege that this was the onset of his 
low back disorder.

The Veteran's post-service record is silent for any 
complaints of low back pain until March 2007, where he 
complained of suffering from chronic low back pain for the 
last 15 to 20 years.  At his hearing in January 2010, the 
Veteran explained the gap in treatment by stating that he was 
a paranoid individual who did not trust the government or 
doctors.  See Board hearing transcript, pp. 12-13, 20.  The 
Board notes, however, that the Veteran has been under the 
care of several VA and private physicians since 1995 for 
multiple disabilities, including another spinal disability.  
If he were suffering from low back pain since 1971, it is 
unreasonable to believe that he would not have mentioned it 
for 35 years because he did not trust doctors, when he was 
already under several physicians' care for another spinal 
disability.  Furthermore, the Veteran stated in March 2007 
that he had only been suffering from back pain for the last 
15 to 20 years, which would be around the time that he 
suffered his injuries while playing softball.  See March 2007 
VA kinesiotherapy consult.

The Board acknowledges that it cannot determine that lay 
evidence of symptomatology lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  Here, however, the Veteran's lay evidence is 
not credible or competent.  Furthermore, the evidence of 
record regarding symptomatology is inconsistent with the 
Veteran's statements.  Thus, the Veteran's lay evidence is 
not competent evidence in support of his claim.

The Board finds that the Veteran's lumbar degenerative joint 
disease is unrelated to service.  It was not until a VA 
examination in May 2007-almost 36 years after separation 
from active duty-that the Veteran had a diagnosed low back 
disability.  While not a dispositive factor, a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Veteran has also stated to physicians 
that he has only been suffering from back pain for the last 
15 or 20 years.

The Veteran's record is also silent as to any nexus opinion 
relating his in-service complaints of low back pain to his 
current lumbar degenerative joint disease.  While several 
private physicians have attributed his general 
"disabilities" to the severe head trauma incurred during 
the "assault" in service, the Board has discussed in detail 
above why these opinions are afforded no probative weight.

For the above stated reasons, the Veteran's claim of 
entitlement to service connection for a low back disorder is 
denied.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, but the 
preponderance of the evidence is against the claims, and the 
doctrine is therefore not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a loss of coordination 
and balance manifested by an unsteady gait secondary to head 
trauma is denied.

Entitlement to service connection for cervical degenerative 
joint disease with upper extremity radiculopathy is denied.

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


